AO 450 (Rev. ll!l l) Judgrnerit in a Civi| Action

UNITED STATES DISTRICT COURT

for the
Southem District of Ohio

Amanda Bush

 

P!ainfi'jj"
V

- Civil Action No. 3:17-cv-333
Commissioner of Socia| Security

 

Deferidan!

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

EI the plaintiff (mrme) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus postjudgment interest at the rate of % per annum, along with costs.

ij the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (r.'ame)
recover costs from the plaintiff (name)

 

 

 

d other: Report and Recomrnendation is ADOPTED in fui|; Commissioner's non-disability determination is
REVERSED; RE|V|AND|NG to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(9) for
further proceedings; TERM|NAT|NG TH|S CASE ON THE COURT’S DOCKET.

This action was (check one):

|:l tried by a jury with Judge presiding, and the jury has
rendered a verdict.

ij tried by Judge without a jury and the above decision
was reached

 

d decided by Judge Walter H- RiC€ on a motion for

Report and Recommendation

Daie: Li l ali am di cLERK oF comer

Signatw'e ofCIer/c " .'. »

 
  
 

